Action on behalf of the infant respondent to recover damages for personal injuries and by his father for medical expenses and loss of services. The complaint alleges that respondent City of New York owned a certain building and that respondent city or defendant Triborough Bridge and Tunnel Authority was in the possession and control of the building; that the building was being demolished by appellant, Balkan Demolition Co., Inc., under contract with defendant Triborough, and that the infant was injured when a brick wall of the building, which wall was allowed to remain standing in an unsafe condition, fell and struck him. Respondent city served a cross complaint against defendant Triborough and appellant alleging that defendant Triborough owned, and was in possession and control of, the building, and that appellant created the unsafe condition. The appeal is from an order denying appellant’s motion to dismiss the complaint and cross complaint or to drop the appellant as an improper party to the action. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.